                                         Case 4:19-cv-03074-YGR Document 366 Filed 08/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CORONAVIRUS REPORTER, et al.,                    Case No. 21-cv-05567-EMC
                                   8                    Plaintiffs,
                                                                                          SUA SPONTE JUDICIAL REFERRAL
                                   9             v.                                       FOR PURPOSES OF DETERMINING
                                                                                          RELATIONSHIP OR CASES
                                  10     APPLE INC., et al.,
                                                                                          Docket No. 18
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to Civil Local Rule 3-12 (c), the Court ORDERS that the above-captioned case is

                                  15   referred to Judge Gonzales Rogers to determine whether it is related to Cameron v. Apple, Inc.,

                                  16   Case No. C19-3074 YGR.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: August 5, 2021

                                  21                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
